DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification, at least pages 1-2, 4, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 1. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“predictive module of claim 14 configured to…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the limitation “predictive module of claim 14 configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claim.  Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 16 and 17 are rejected by the virtue of their dependency upon claim 15 rejected above.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 discloses “a predictive module” configured to perform the method of claim 1 and claim 1 recites the limitation, lines 11-12, “passing a combination of the weighted feature blocks through a predictive module to determine an activity in the sequence of images”.  It is unclear if the predictive module performing the method of claim 1 is the same predictive module used by the method of claim 1 to determine an activity in the sequence of images.  Is the predictive module performing the method of claim 1 and then using itself, which is disclosed as performing the method of claim 1, to also determine the activity?  If so, it is unclear how that would be accomplished and is generally confusing.  It would appear that the sequence is creating an endless loop.

Claims 15-17 are rejected by the virtue of their dependency upon claim 14 rejected above.



Claims 16 and 17 are rejected by the virtue of their dependency upon claim 15 rejected above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0004575 to Pescaru et al. (“Pescaru”).

As to claim 1, Pescaru discloses a method to determine activity in a sequence of successively acquired images of a scene, comprising: 
440acquiring the sequence of images (paragraphs 21, 27, wherein a video stream comprises a sequence of images/frames); 
for each image in the sequence of images, forming a feature block of features extracted from the image and determining image specific information including a weighting for the image (Fig. 2, element 202; Fig. 3; paragraphs 27-37, wherein regions (i.e. feature block of features) are formed and extracted from the image and class information in the form of probabilities/weights are determined);
normalizing the determined weightings to form a normalized weighting for each 445image in the sequence of images (Fig. 2, element 205; Fig. 3; paragraphs 40-42, wherein the probabilities/weights are normalized via filtering and binarization); 
for each image in the sequence of images, combining the associated normalized weighting and associated feature block to form a weighted feature block (Fig. 2, element 205; Fig. 3; paragraphs 40-42, wherein the combination of normalized/filtered probabilities/weights and associated feature blocks are represented by a binarized probability vector); 
passing a combination of the weighted feature blocks through a predictive module to determine an activity in the sequence of images (Fig. 2, elements 207 and 208; Fig. 3; paragraphs 47-59; wherein binarized probability vectors (i.e. weighted feature blocks) from consecutive images are compressed into a “words” that are passed through the sequence dependent classifier (predictive module) to determine human activity in the images); and 
450outputting a result comprising the determined activity in the sequence of images (Figs 2, 3; paragraph 66).  

As to claim 2,  Pescaru disclose the method of claim 1, wherein the step of determining image specific information comprises determining respective likelihoods of a plurality of predetermined activities occurring in the image, and the weighting for the image relates to the highest of the determined likelihoods of the plurality of predetermined activities (paragraphs 27-37, wherein class information comprises probabilities/likelihoods for a plurality of predetermined activities the highest of which is used for weighting the image).  

As to claim 10, Pescaru discloses the method of claim 2, wherein the result comprises the image specific information for at least one frame (Figs 2, 3; paragraph 66).  

As to claim 11, Pescaru discloses the method of claim 1, wherein the step of: 
490for each image in the sequence of images forming a feature block of features extracted from the image and determining image specific information including a weighting for the image comprises: 
passing each image through a feature encoding convolutional neural network to form a feature block (Fig. 2, element 202; Fig. 3; paragraphs 29-37); and 
495passing each feature block through an image-based module comprising at least one fully connected layer (Fig. 2, element 202; Fig. 3; paragraphs 29-37).  


505As to claim 14, Pescaru discloses a predictive module configured to perform the method of claim 1 (Figs 1 and 2, element 102).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pescaru (US2021/0004575) in view of the article “Recurrent Convolutional Neural Network for Video Classification” to Xu et al. (“Xu”).

Pescaru discloses the method of claim 1, wherein the step of: 
passing a combination of weighted feature blocks through a predictive module to determine an activity in a sequence of images comprises: 16Attorney Docket: 10002-0664-US-01 
passing a concatenation of the weighted feature blocks through a time-based module comprising a recurrent neural network (paragraphs 57 and 66).
Pescaru does not disclose expressly wherein the step of: 

passing a concatenation of the weighted feature blocks through a time-based module comprising a convolutional neural network.
Xu discloses a process for determining action in a sequence of images (videos) that passes a combination of weighted feature/spatial blocks corresponding to each frame through a time-based module comprising a convolutional neural network incorporated with a recurrent network (Section 2.1).
Pescaru & Xu are combinable because they are from the same art of image/video processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of passing a concatenation of weighted feature blocks through a time-based module comprising a convolutional neural network, as taught by Xu, into the method to determine activity in a sequence of images as disclosed by Pescaru.
The suggestion/motivation for doing so would have been to provide the ability to process variable length inputs without segmenting them into several clips, explore the motion feature both in low and high levels and to visualize motion features just like spatial features (Xu, section 1, last paragraph).
	Further, Xu's known technique of passing a concatenation of weighted feature blocks through a time-based module comprising a convolutional neural network would have been recognized by one skilled in the art as applicable to the "base" process of Pescaru and the results would have been predictable.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pescaru (US2021/0004575) in view of the Wikipedia article “Softmax Function” (herein after “Wikipedia Softmax Function Article”).

As to claim 13, Pescaru discloses the method of claim 1.
Pescaru does not disclose expressly wherein normalizing the determined weightings to form a normalized weighting for each image in the sequence of images comprises passing the determined weightings through a SoftMax module.
However, the Wikipedia Softmax Function Article discloses a process of normalizing weighting by passing determined weightings through a SoftMax function/module (page 1).
Pescaru & Wikipedia Softmax Function Article are combinable because they are from the same field of normalizing weightings in a neural network.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of normalizing weighting by passing determined weightings through a SoftMax function, as taught by the Wikipedia Softmax Function Article, into the method to determine activity in a sequence of images as disclosed by Pescaru.
The suggestion/motivation for doing so would have been to normalize elements of a vector to ensure that the sum of components is 1 (Wikipedia Softmax Function Article, page 1).

Therefore, it would have been obvious to combine Pescaru with Wikipedia Softmax Function Article to obtain the invention as specified in claim 13.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pescaru (US2021/0004575) in view of US 2019/0065873 to Wang et al. (“Wang”).

As to claim 15, Pescaru discloses the predict module of claim 14 configured to receive a sequence of images from camera for use in intelligent driver assisting systems (Fig. 3; paragraph 02).
Pescaru does not disclose expressly a driver monitoring system comprising a driver-facing camera that produces said sequence of successively acquired images.
Wang discloses a driver monitoring system comprising a driver monitoring system comprising a driver-facing camera that produces a sequence of successively acquired images and a predictive module configured to receive the sequence of images and determine activity represented in the sequence of images (Fig. 1; Fig. 10; paragraphs 06, 18, 19, 183-195, 276-277, 332-339).
Pescaru & Wang are combinable because they are from the same art of determining activity from a sequence of images.

The suggestion/motivation for doing so would have been to provide driver state monitoring to reduce traffic accidents (Wang, Abstract and paragraphs 03-04).
	Further, Wang's known technique of driver monitoring system comprising a driver-facing camera and predictive module would have been recognized by one skilled in the art as applicable to the "base" process of Pescaru and the results would have been predictable.
Therefore, it would have been obvious to combine Pescaru with Wang to obtain the invention as specified in claim 15.

510As to claim 16, the combination of Pescaru and Wang discloses a vehicle comprising the driver monitoring system of claim 15, wherein the vehicle is configured to modify vehicular systems according to the result that is output from the predictive module (Wang, Fig. 1; Fig. 10; paragraphs 06, 18, 19, 183-195, 276-277, 332-339). 

As to claim 17, the combination of Pescaru and Wang discloses the vehicle of claim 16, wherein the predictive module is further configured to determine likelihoods of predetermined activities occurring in each image in the sequence 515of images (Pescaru, Fig. 2, element 202; Fig. 3; paragraphs 27-37, wherein regions (i.e. feature block of features) are formed and extracted from the image and class information in the form of probabilities/weights are determined for each image), and wherein the result that is output from the predictive module comprises the Pescaru, Figs 2, 3; paragraphs 47-59, 66; wherein binarized probability vectors (i.e. weighted feature blocks) from consecutive images are compressed into a “words” that are passed through the sequence dependent classifier to determine human activity in the images).  

Allowable Subject Matter
Claims 18 and 19 are allowed.

Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, none of the prior art teach or fairly suggests the limitation “retrieving the stored feature block and image specific 460information of a previously determined and stored feature block and image specific information for the image”.

Regarding claim 4, none of the prior art teach or fairly suggests the limitations of “comparing the determination of the activity in the sequence of images against the most likely image activity in the image specific information of at least one image in the 465sequence of images” and “validating the determination of the activity if no difference is found in the comparison”.


Regarding claim 18, none of the prior art teach or fairly suggests the limitations of “for each image in the sequence, comparing the activity prediction for the image to the label for the image, and using the result of the comparison to improve the activity prediction for the image”, “comparing the determined activity in the sequence of images to the label for the 535sequence and using the result of the comparison to improve the determination of the activity in the sequence of images”, and “repeating steps a) to g) for successive sequences of images until a condition is met”, in combination with each other as well as the other limitations.  The prior art of Pescaru (US2021/0004575) discloses a method for training a predictive module to determine activity of successively acquired images of a scene, see paragraph 35.  However, Pescaru does not teach or fairly suggest the above limitations in combination with each other as well as the other limitations of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665